82021: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26905: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82021


Short Caption:BATTISTONE VS. BATTISTONECourt:Supreme Court


Related Case(s):82007, 82007-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A785791Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/16/2020 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSam D. BattistoneDaniel V. Goodsell
							(Goodsell Law Group)
						


RespondentJohn Roger BattistoneBeverly J. Salhanick
							(Beverly Salhanick, Esq., P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


11/03/2020Filing FeeFiling Fee due for Appeal. (SC)


11/03/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-40089




11/03/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-40091




11/03/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-40093




11/13/2020Filing FeeE-Payment $250.00 from Daniel V. Goodsell. (SC)


11/16/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-41656




11/16/2020Settlement NoticeFiled Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)20-41701




11/30/2020Order/ProceduralFiled Order Directing Appellant to File Case Appeal Statement. Case Appeal Statement due: 7 days. (SC).20-43257




12/07/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)20-44368




12/07/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)20-44414




02/24/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: March 22, 2021. (SC)21-05494




03/22/2021BriefFiled Appellant's Opening Brief. (SC)21-08228




03/22/2021AppendixFiled Appellant's Appendix - Volume I. (SC)21-08229




03/22/2021AppendixFiled Appellant's Appendix - Volume II. (SC)21-08230




03/22/2021AppendixFiled Appellant's Appendix - Volume III. (SC)21-08231




03/30/2021Order/ProceduralFiled Order to File Documents.  Appellant shall have 7 days from the date of this order to file and serve a case appeal statement, a docketing statement, and a transcript request form.  (SC)21-09234




04/06/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)21-09949




04/06/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-09950




04/06/2021Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)21-09951




04/19/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: May 5, 2021. (SC)21-11261




05/03/2021BriefFiled Respondent's Answering Brief. (SC)21-12586




05/03/2021AppendixFiled Respondent's/Real Party In Interest's Appendix - Volume I. (SC)21-12588




05/03/2021AppendixFiled Respondent's/Real Party In Interest's Appendix - Volume II. (SC)21-12590




05/03/2021AppendixFiled Respondent's/Real Party In Interest's Appendix - Volume III. (SC)21-12591




05/03/2021AppendixFiled Respondent's/Real Party In Interest's Appendix -  Volume IV. (SC)21-12592




05/03/2021AppendixFiled Respondent's/Real Party In Interest's Appendix - Volume V. (SC)21-12594




05/03/2021AppendixFiled Respondent's/Real Party In Interest's Appendix - Volume VI. (SC)21-12595




06/02/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  June 16, 2021.  (SC)21-15594




06/16/2021BriefFiled Appellant's Reply Brief. (SC)21-17420




06/17/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED."fn5 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26905




10/11/2021RemittiturIssued Remittitur. (SC).21-29115




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/20/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29115





Combined Case View